Case 8:19-cv-01322-JFW-DFM Document 20 Filed 10/08/20 Page 1 of 1 Page ID #:2215




                        UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                             SOUTHERN DIVISION



   LORI F.,                                No. SA CV 19-01322-JFW (DFM)

           Plaintiff,                      Order Accepting Report and
                                           Recommendation of United States
               v.                          Magistrate Judge

   ANDREW M. SAUL, Commissioner
   of Social Security,

           Defendant.



        Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
  all the records and files herein, along with the Report and Recommendation of
  the assigned United States Magistrate Judge. The Court has engaged in a de
  novo review of those portions of the Report and Recommendation to which
  objections have been made. The Court accepts the findings, conclusions, and
  recommendations of the United States Magistrate Judge.
        IT IS THEREFORE ORDERED that Judgment be entered affirming
  the decision of the Commissioner of Social Security and dismissing this action
  with prejudice.
   Date: October 8, 2020                    ___________________________
                                            JOHN F. WALTER
                                            United States District Judge
